EXHIBIT 10.1(a) PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K FOR FISCAL YEAR ENDED DECEMBER 31, 2008 PEOPLES BANCORP INC. SECOND AMENDED AND RESTATED DEFERRED COMPENSATION PLAN FOR DIRECTORS OF PEOPLES BANCORP INC. AND SUBSIDIARIES Section 1.PURPOSE The Corporation desires and intends to recognize the value to the Corporation and its Affiliates of the past and present services of the Directors of the Corporation and its Affiliates, to encourage their continued service to the Corporation and its Affiliates and to be able to attract and retain superior Directors by adopting and implementing this Plan to provide such Directors an opportunity to defer compensation otherwise payable to them from the Corporation and/or any Affiliate. The Corporation originally established the Plan effective as of January 1, 1991.The Plan was amended and restated effective as of January 2, 1998 to incorporate certain changes in its provisions, including the types of funds in which the deferred compensation allocated to the Participants' accounts may be invested.The first amended and restated Plan was amended on July 23, 1998, effective as of January 2, 1998, to adopt a consensus reached by the Emerging Issues Task Force on Issue No. 97-14, Accounting for Deferred Compensation Arrangements Where Amounts Earned Are Held in a Rabbi Trust and Invested. This second amended and restated Plan is effective as of the Restatement Effective Date and is being amended for purposes of Section 409A of the Code. Section
